Fourth Court of Appeals
                                San Antonio, Texas
                                      March 15, 2018

                                    No. 04-17-00128-CR

                                    Joshua SANCHEZ,
                                         Appellant

                                            v.

                                   The STATE of Texas,
                                         Appellee

                From the 144th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2015CR7686
                      Honorable Lorina I. Rummel, Judge Presiding


                                      ORDER

Sitting:     Karen Angelini, Justice
             Rebeca C. Martinez, Justice
             Patricia O. Alvarez, Justice

     The panel has considered the appellant’s motion for rehearing, and the motion is
DENIED.



                                                 _________________________________
                                                 Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of March, 2018.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court